

EXHIBIT 10.1

 


LOGO [logo_15003.jpg]
SCHNITZER STEEL INDUSTRIES, INC.
3200 NW Yeon Avenue P.O. Box 10047 Portland, Oregon 97296-0047
Phone (503) 224-9900 Fax (503) 321-2649 

 

 
March 2, 2007 


Richard Peach
2066 Glenmorrie Drive,
Lake Oswego, OR 97034


Dear Richard:


This will confirm our offer of employment along with your acceptance. Here are
the particulars:


Position:
Deputy Chief Financial Officer for Schnitzer Steel Industries, Inc: This
position is exempt under the Fair Labor Standards Act.
   
Company and Work Location:
Schnitzer Steel Industries, Inc. (“Company”)
Portland, Oregon
   
Reporting To:
Greg Witherspoon, Chief Financial Officer
Schnitzer Steel Industries, Inc.
   
Original Date of Hire:
March 30, 2007 (“Hire Date”)
   
Report Date:
April 2, 2007
   
Compensation:
$ 300,000.00 per annum
   
Auto Allowance:
You will be granted Auto Allowance, Level C, Oregon, which is currently at $700
per month. You will also receive a Company gas card. The auto allowance and gas
card are pursuant to the Company’s Human Resources Policy #640, and are
considered taxable income to employees.
   
Bonus Eligibility:
You are eligible for participation in the Company’s bonus program beginning on
your Hire Date. Your bonus target is 40%. You will be guaranteed a minimum first
year bonus of $120,000.00. Should individual and Company performance exceed the
minimum amount, then the amount will be adjusted to reflect the higher amount.
Bonus amounts, as formulated, are payable following the Company’s fiscal
year-end on August 31st, and are based on Company and individual performance and
are not guaranteed. Further details on the program will be presented to you at a
later date.
   
Long-Term Incentive Program:
You will be recommended for participation in the Schnitzer Steel Industries,
Inc. Long-Term Incentive Program (“LTIP”) at a level commensurate with your
position as a member of the senior management team; the anticipated award level
will be assigned at the next review cycle. Actual award levels under the LTIP
are subject to approval by the Compensation Committee of the Board of Directors,
and are not automatic in nature or guaranteed until approved.
   

 

--------------------------------------------------------------------------------


Benefits Effective:
The effective date of your benefits will be determined by the waiting periods,
if any, contained in each of the plans for which you are eligible. Other
benefits are effective per plans and coverages as currently exist or as modified
in the future for the salary group of which you are a part. The Company reserves
the right to amend, alter or eliminate coverages.
   
Paid Time Off: 
PTO will accrue as per the timeframes described in the Company Human Resource
Policy Manual (Policy #525). Initially, from the first day of employment to your
fourth anniversary, you will accrue a total of 160 hours (20 days) at a rate of
6.16 hours every pay period. 
   
Performance and Salary Review:
Normally, performance appraisals are conducted during the second calendar
quarter of each year (usually in April or May). Salary reviews are normally
conducted in June of each year. Increases, if any, depend upon individual
performance and Company financial considerations and are not automatic in
nature.



The foregoing does not constitute a contract since the Company is an “at-will”
employer. “At-will” means that employment and compensation can be terminated,
with or without cause and with or without notice, at any time, at the option of
the Company or yourself. This offer is made contingent on your successfully
passing a drug screen provided by the Company, as well as the Company finalizing
a background check to verify references and credentials.


Richard, welcome to Schnitzer Steel Industries, Inc.


Sincerely,
 
 
/s/ Greg Witherspoon

--------------------------------------------------------------------------------

Greg Witherspoon
Chief Financial Officer 
Accepted,
 
 
 
/s/ Richard Peach

--------------------------------------------------------------------------------

Richard Peach
 
 

        


 
cc: Employee File